

EXECUTION VERSION


RETAIL OPPORTUNITY INVESTMENTS CORP.
2009 EQUITY INCENTIVE PLAN


COMMON STOCK AWARD
 
THIS AWARD is made by Retail Opportunity Investments Corp., a Delaware
corporation (the “Company”) to Melvin S. Adess (the “Grantee”), dated as of the
11th day of December, 2009 and effective as of October 20, 2009.
 
WHEREAS, the Company maintains the Retail Opportunity Investments Corp. 2009
Equity Incentive Plan (the “Plan”) (capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto by the Plan);
 
WHEREAS, the Grantee is an Eligible Person; and
 
WHEREAS, in accordance with the Plan, the Committee and the Board have
determined that it is in the best interests of the Company and its stockholders
to grant Shares of Common Stock of the Company (the “Shares”) to the Grantee.
 
NOW, THEREFORE, IT IS HEREBY GRANTED AS FOLLOWS:
 
The Company hereby grants the Grantee twenty-five thousand (25,000) Shares in
accordance with the provisions of the Plan. The Shares granted to the Grantee
hereunder shall not be considered to be Restricted Stock under the Plan. The
holding of the Shares is subject to all federal, state and/or local securities
law restrictions imposed generally upon the Grantee with respect to the Shares.
The Shares have not been registered under the Securities Act of 1933, as
amended. Unless they are registered, the Shares may only be offered or sold in
transactions that are exempt from registration under the Securities Act of 1933,
as amended, or the securities laws of any other jurisdiction. To the extent
relevant, the Plan is hereby incorporated herein by reference as though set
forth herein in its entirety.
 
IN WITNESS WHEREOF, the Company has granted this Award to the Grantee as of the
day and year first above written.
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 


By: /s/ John B. Roche
Name: John B. Roche
Title: Chief Financial Officer






Acknowledged:




/s/ Melvin S. Adess
Melvin S. Adess

